Ww

Case 1:19-cr-00616-JSR Document6 Filed 0
JUDGE RAKOFF

    

Docu

DOCUMENT

| ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: A@ 9 Aone
Loo EILEU: AUG

Soe ee ~~ HX Meo on AO 28 2019 |

 

UNITED STATES OF AMERICA
INDICTMENT

EMILIO ALEJANDRO BARRERA, : 1 C. CRIM 6 1 6

a/k/a “Emilio Varrara,”
a/k/a “Emilio Alejandro
Barrera Mejia,”

Defendant.

COUNT ONE
(Illegal Reentry)

The Grand Jury charges:

From at least on or about June 11, 2015, in the Southern
District of New York and elsewhere, EMILIO ALEJANDRO BARRERA, a/k/a
“Emilio Varrara,” a/k/a “Emilio Alejandro Barrera Mejia,” the
defendant, being an alien, unlawfully did enter, and was found in,
the United States, after having been removed from the United States
subsequent to a conviction for the commission of an aggravated
felony, without having obtained the express consent of the Attorney
General of the United States or his successor, the Secretary for
the Department of Homeland Security, to reapply for admission.

(Title 8, United States Code, Sections 1326(a) and (b) (2).)

  
    

Geoffrey S. betvran
GEOFFREY S! BERMAN
United States Attorney

 

FOREPERSON

¥/28/19
‘

 

Case 1:19-cr-00616-JSR Documenté6 Filed 08/28/19 Page 2 of 2

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
EMILIO ALEJANDRO BARRERA,

Defendant.

 

INDICTMENT
19 Cr.
(8 U.S.C. §8§ 1326(a) and (b) (2))

GEOFFREY S. BERMAN
United States Attorney

Magus Mook

Foreperson

 

 

OP lat _Jwbicl bet fold

Wits fo- OF FRESE
Ki PAE

2 PAT
